Citation Nr: 0939748	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-33 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD), and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from October 1962 to November 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).  In that rating decision, the RO 
confirmed and continued the denial of the benefits sought on 
appeal. 

It is noted that the RO originally denied the Veteran's claim 
in a February 2005 rating decision, finding that the 
Veteran's alleged inservice stressor could not be verified 
and that there was no clear diagnosis of PTSD.  The Veteran 
did not appeal and the February 2005 rating decision is the 
last final decision of record.

While the June 2007 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).  The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

In August 2009, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder. 


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied service 
connection for PTSD based upon the lack of a verified in-
service stressor and current diagnosis of PTSD; the Veteran 
did not appeal that decision and it is final. 

2.  Since the February 2005 rating decision, the Veteran 
submitted new and material evidence that relates to the 
unestablished facts of a current diagnosis of PTSD and 
verification of an inservice stressor that is necessary to 
substantiate the claim for service connection for PTSD, and 
the evidence raises a reasonable possibility of 
substantiating that claim. 

3.  The Veteran has a current diagnosis of PTSD related to 
inservice stressful events. 

4.  Viewed in the light most favorable to the Veteran, the 
evidence of record verifies the Veteran's in-service stressor 
event of incurring enemy fire during a rescue mission. 


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service 
connection for PTSD became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence to reopen service connection 
for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009). 

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A.        §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R.         §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Here, in view of the Boards favorable decision to reopen and 
grant service connection for PTSD, any further discussion as 
to any lapses in duties to assist and notify, or regarding 
whether the Veteran was prejudiced by any such lapses, would 
serve no useful purpose.  

Reopening Service Connection for PTSD 

The Veteran seeks to reopen a claim for service connection 
for PTSD. 

Prior to the current claim on appeal, the Veteran's claim for 
service connection was denied by the RO in a February 2005 
decision.  The Veteran did not perfect an appeal, and the 
rating decision became final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2009).  The Veteran now seeks to 
reopen the claim.
 
A previously denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156 (2009).

Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the February 2005 rating 
decision consisted of the following: the Veteran's service 
records; treatment records from the VA Medical Center (VAMC) 
in Phoenix that contained a diagnosis of PTSD related to 
experiences in Vietnam and a later diagnosis of major 
depressive disorder; a statement from a friend that confirmed 
that the Veteran's unit was the 31st Air Rescue and Recovery 
Squadron (ARRS), and that the Veteran was attached to the 
38th Air Rescue Squadron (ARS) stationed at DeNang Airforce 
Base in South Vietnam; and the Veteran's description of his 
inservice stressors.  The Veteran alleged that while he was 
temporarily stationed at DeNang on July 4, 1965, his unit 
experienced enemy mortar fire.  Additionally, the Veteran 
alleged that while he performed his duties as a crew chief 
aboard a search and rescue water aircraft (HU-16), his 
aircraft took enemy fire.  In one particular instance, the 
Veteran stated that when his aircraft was rescuing a pilot 
from a downed aircraft in the sea, his aircraft barely made 
it out of the area from the enemy fire.  The RO denied the 
Veteran's claim because the Veteran failed to provide 
sufficient information to confirm his alleged inservice 
stressor. 

Subsequent to the February 2005 rating decision, the Veteran 
was afforded a VA examination in conjunction with his claim.  
The April 2007 VA examination report shows the Veteran was 
diagnosed with PTSD related to his Vietnam experience.  The 
Veteran's subsequent VA treatment records confirmed the 
diagnosis of PTSD related to his Vietnam experiences.  

Since the last final denial in 2005, additional information 
pertaining to the Veteran's alleged inservice stressors was 
added to the record.  The additional evidence shows that 
while the Veteran's unit was attached to the 38th ARS, it 
received a Presidential Unit Citation for performing their 
duties in the face of enemy attack from July 1, 1965 to June 
30, 1966.  See History of the 38th Air Rescue Squadron 
received in November 2005.  The additional evidence also 
includes the 38th ARS unit reports from July to September of 
1965.  A review of the unit reports shows that HU-16s were 
used in rescue mission for downed aircrafts in water.  The 
report for September 22, 1965 shows that a HU-16 rescued the 
pilot from a downed aircraft in water just prior to twelve 
shells exploding in the wake of the HU-16's takeoff.  The 
report showed that no damage was incurred to the aircraft or 
its crew. 

Further, the Veteran's testimony during the August 2009 
hearing provided more details of the Veteran's duties during 
aircraft rescue missions.  The Veteran stated that while on a 
rescue mission his duties included assisting fallen pilots 
into the rescue aircraft.  In performing his duties, he was 
sometimes required to retrieve injured pilots and severed 
body parts from water. 

The Board finds that the additional evidence received since 
the February 2005 rating decision relates to the 
unestablished fact necessary to substantiate the claim.  
Specifically, the recently added records from the April 2007 
VA examination report provide new evidence that relates to a 
current diagnosis of PTSD related to combat.  Further, the 
additional evidence provides more information regarding the 
Veteran's duties during aircraft rescue missions and his 
unit's assignments and awards that assist in verifying the 
Veteran's alleged inservice stressor.   

The Board also finds that the additional evidence is neither 
cumulative nor redundant, and that it raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  On 
that basis, the claim for service connection is reopened.  38 
C.F.R. § 3.156.  

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection for 
PTSD requires: (1) medical evidence establishing a diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat is determined on a 
case-by-case basis, and it requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99; Morgan v. Principi, 
17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 
Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, if such testimony is 
found to be credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

Where VA determines that a veteran did not engage in combat 
with the enemy and was not a POW, or that the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed stressor.  In such 
cases, the record must contain service records or other 
credible evidence that corroborate the claimed stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran's post-service treatment records 
show that the Veteran has been diagnosed with PTSD.  See 
April 2007 VA examination report and VA mental health 
treatment note dated November 2008.  The record also shows 
that competent evidence establishes a nexus between the 
Veteran's current symptomatology and his claimed in-service 
stressor event.  Id.  The remaining question on appeal for 
this claim is whether there is credible supporting evidence 
that the Veteran's claimed in-service stressors actually 
occurred. 

As explained in the Reopened Claim section, the Veteran 
provided the following alleged inservice stressor events: (1) 
a July 4, 1965 enemy mortar attack at DeNang Airforce Base 
where his unit was temporarily station; (2) a rescue mission 
involving a downed aircraft in the sea and where only the 
pilot was retrieve before enemy fire destroyed the downed 
aircraft; and (3) multiple aircraft rescue mission where his 
aircraft took enemy fire. 

A review of the Veteran's personnel records shows that he was 
a crew chief aboard a HU-16 aircraft (Albatross) in the 31st 
ARS and that he was permanently stationed at Clarke Air Force 
Base in the Philippines from June 1965 to October 1966.  As 
crew chief, the Veteran's duties included pre-flight, 
through-flight and post-flight inspection and service of the 
aircraft.  The record further shows that from June 1965 to 
September 1965, the Veteran's unit was attached to the 38th 
ARS stated in South Vietnam.  While attached to the 38th ARS, 
the Veteran was part of a crew that performed rescue missions 
for downed aircrafts in the water.  The record also shows 
that while the Veteran was attached to 38th ARS, it received 
a Presidential Unit Citation (PUC) for extraordinary 
gallantry in connection with military operations against 
opposing armed forces for the period from August 1, 1964 to 
July 31, 1965 and for the period from August 1, 1965 to June 
30, 1966.  Additionally, the 38th ARS unit reports show that 
HU-16s were used during water rescues.  

The Veteran's service records did not indicate that he 
personally received medals or citations consistent with 
combat engagement.  As such, there must be some evidence that 
corroborates the Veteran's assertions regarding his stressor 
event.  Monreau, 9 Vet. App. at 395.  

As mentioned above, the record shows that the Veteran was 
crew chief and his duties required him to be on board the 
rescue aircraft during missions to rescue down airman in the 
water.  Further, the Veteran has credibly testified that 
while performing rescue missions his aircraft took enemy 
fire.  Additionally, while the Veteran was attached to the 
38th ARS in June and July of 1965, it received a PUC for 
performing its missions in the face of armed enemy forces.  A 
review of the 38th ARS unit reports from July to September of 
1965 show at least six rescue attempts by HU-16s during this 
period.  The 38th ARS unit report of the September 22, 1965 
rescue mission corresponds with the Veteran's description of 
inservice stressor involving the downed pilot and enemy fire.  
Although the unit report did not refer to the Veteran, the 
description of the reported rescue matches the one provided 
by the Veteran. 

The information derived from the 38th ARS unit reports, 
supported by the meritorious implications of the unit's PUC, 
corroborates the Veteran's statements that his rescue 
aircraft faced armed enemy forces during water rescue 
missions.  

The Board is aware of the case of Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In that case, the United States Court 
of Appeals for Veterans Claims (Court) held that a veteran's 
unit records, which provided independent descriptions of 
rocket attacks that were experienced by his unit in Vietnam, 
when viewed in the light most favorable to the Veteran, 
objectively corroborated his claim of having experienced 
rocket attacks during service.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  The Court determined that, although 
the unit records did not specifically identify the veteran as 
being present during the rocket attacks, the fact that he was 
stationed with a unit that was present during those attacks 
tended to suggest that he was in fact exposed to the attacks.  
Id.; see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Here, the evidence of record, when viewed in the light most 
favorable to the Veteran, corroborates his statements.  The 
Veteran's in-service stressor event of experiencing enemy 
fire during water rescue missions is verified.

The Veteran's PTSD has been related to verified inservice 
stressful events.  The April 2007 VA examination report 
specifically notes a diagnosis of PTSD related to experiences 
such as the history of enemy fire during rescue missions.  
Based on the foregoing, the Board finds that the evidence 
supports the claim for service connection for PTSD.  
Consequently, the Board concludes that service connection for 
PTSD is warranted.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for service connection for PTSD, 
and the reopened claim for service connection for PTSD is 
granted. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


